7 N.Y.3d 726 (2006)
850 N.E.2d 1157
818 N.Y.S.2d 182
HARRY KUSHNER et al., Appellants,
v.
CITY OF ALBANY, Respondent.
Court of Appeals of New York.
Decided June 6, 2006.
*727 Rothschild Law Firm, P.C., Syracuse (Martin J. Rothschild of counsel), for appellants.
Napierski, Vandenburgh & Napierski, L.L.P., Albany (Eugene Daniel Napierski of counsel), for respondent.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
The Appellate Division properly determined that plaintiffs failed to raise a triable issue of fact sufficient to withstand a motion for a directed verdict on the question of whether plaintiff's alleged injuries resulted from an affirmative act of negligence that would preclude defendant City of Albany from relying on its prior written notice law (see Amabile v City of Buffalo, 93 NY2d 471, 473-474 [1999]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.